DETAILED ACTION
	This is the first office action in response to U.S. Application 16/778376. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquirer” in claims 1-2 and 4 and “determinator” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 5 lines 16-17 of the specification describe the acquirer as a common route arithmetic device with page 3 lines 20-26 describing the common route arithmetic device as logical processing blocks or physical processing circuits or devices. Page 6 lines 2-3 of the specification describe the determinator as a travel route arithmetic device with page 3 lines 20-26 describing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 20180058878).
Regarding claim 1, Roth teaches an automatic parking management apparatus configured to manage an automatic parking control of automatically parking a vehicle in an empty parking space ([0028] discusses using the control and navigation system of the claimed system to autonomously pilot and park the vehicle), said automatic parking management apparatus comprising: 
an acquirer configured to obtain a common route, which is a common part of a plurality of routes on which the vehicle, which is about to start the automatic parking control, possibly travels in the automatic parking control ([0020] discusses the navigation system performing a route search to a list of route sections with [0021] describing further identifying at least one section of the route that is required in order to reach at least one destination node where the required section of route is being interpreted as a common route); 
a first transmitter configured to transmit information associated with the common route to the vehicle, before a travel route on which the vehicle travels in the automatic parking control is determined ([0019] discusses information being sent from an external server to a navigation system which is used to determine the required route section described above with [0039] discussing the information being transmitted from the server to the navigation system and with [0021] discussing a second reachability verification happening after the at least one required route section is determined where a reference path is obtained from the server where the required route section is interpreted as a common route); and 
a second transmitter configured to transmit information associated with a non-common route, which excludes the common route from the travel route, to the vehicle, after the travel route on which the vehicle travels in the automatic parking control is determined ([0021] discusses a second reachability verification happening after the at least one required route section is determined where a reference path and detailed route sections are obtained from the server [0039] discussing the information being transmitted from the server to the navigation system and where the reference path is interpreted as the travel route and the detailed route sections are interpreted as the non-common route).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Konrardy (US 10386845).
Regarding claim 2, Roth teaches obtaining required route sections based on a starting node as described above. It does not explicitly teach wherein said acquirer is configured to obtain the common route, on condition that the vehicle, which has a reservation for the automatic parking control, passes a predetermined point in surroundings of a pick-up/drop-off place, which is a start position of the automatic parking control.
 Konrardy teaches wherein said acquirer is configured to obtain the common route, on condition that the vehicle, which has a reservation for the automatic parking control, passes a predetermined point in surroundings of a pick-up/drop-off place, which is a start position of the automatic parking control (Col. 53 lines 18-38 discuss a server receiving indication that the vehicle is near a drop-off location with Col. 56 lines 42-60 discussing transmitting the route to the available parking space to the vehicle from the drop-off location and with Col. 55 lines 2-9 discussing that the server can reserve available parking spaces).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automatic parking system of Roth and modify it so that the starting node was the drop off position of Konrardy as Konrardy teaches that using a passenger drop-off location allows for the vehicle to travel to the parking spaces without any passengers improving the efficiency and convenience of parking the vehicle (Col. 52 lines 33-43).

Regarding claim 3, Roth teaches wherein 
said automatic parking management apparatus further comprises a determinator configured to determine a travel route on which the vehicle travels in the automatic parking control,  (the transit route can be calculated from start node to destination node), 
said first transmitter is configured to transmit the information associated with the common route to the vehicle, before said determinator determines the travel route ([0019] discusses information being sent from an external server to a navigation system which is used to determine the required route section described above with [0039] discussing the information being transmitted from the server to the navigation system and with [0021] discussing a second reachability verification happening after the at least one required route section is determined where a reference path is obtained from the server where the required route section is interpreted as a common route), and 
said second transmitter is configured to transmit the information associated with the non-common route to the vehicle, after said determinator determines the travel route ([0021] discusses a second reachability verification happening after the at least one required route section is determined where a reference path and detailed route sections are obtained from the server [0039] discussing the information being transmitted from the server to the navigation system and where the reference path is interpreted as the travel route and the detailed route sections are interpreted as the non-common route).
Roth teaches obtaining required route sections based on a starting node as described above but does not explicitly teach the starting node being a drop-off position. Konrardy teaches the starting node being a drop-off position (Col. 53 lines 18-38 discuss a server receiving indication that the vehicle is near a drop-off location with Col. 56 lines 42-60 discussing transmitting the route to the available parking space to the vehicle from the drop-off location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automatic parking system of Roth and 

Regarding claim 4, Roth teaches obtaining the common route of the plurality of routes as described above. It does not explicitly teach wherein said acquirer is configured to update a plurality of routes on which the vehicle possibly travels in the automatic parking control, on the basis of a current position of the vehicle, and is configured to obtain the common route of the plurality of routes updated.
Konrardy teaches wherein said acquirer is configured to update a plurality of routes on which the vehicle possibly travels in the automatic parking control, on the basis of a current position of the vehicle, and is configured to obtain the common route of the plurality of routes updated (Col. 47 lines 41-50 discuss the server updating the route periodically based on the vehicle progression toward the target location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the automatic parking system of Roth and modify it with the route update of Konrardy as Konrardy teaches that this allows for route optimization by taking into consideration current conditions of the route.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nordbruch (US 20170320466) and Kurt (US 10338586) teach a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666